to intervene was denied, appellant was not a party to the case below, and
                 thus, he lacks standing to appeal this determination. Id. Accordingly, we
                            ORDER this appeal DISMISSED.'




                                                                 A
                                                           Hardesty
                                                                     Ct.A 4.e.t4;




                                                                                       , J.
                                                           Douglas


                                                                                       , J.
                                                           Cherry




                 cc: Hon. Douglas Smith, District Judge
                      Percy Lavae Bacon
                      Clark County District Attorney
                      Eighth District Court Clerk




                       'In light of this order, we deny as moot all requests for relief
                 currently pending in this appeal.



SUPREME COURT
       OF
    NEVADA
                                                     2
(0) 947A    S.